NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

RENEE ROULO,                      )
                                  )
          Appellant,              )
                                  )
v.                                )                  Case No. 2D18-4789
                                  )
PAUL DAVIS RESTORATION, INC.,     )
OF PINELLAS, d/b/a PAUL DAVIS,    )
RESTORATION; UNIVERSAL PROPERTY )
& CASUALTY INSURANCE COMPANY; )
KEREN POE, a/k/a KEREN POE SMITH; )
LARRY SMITH; and FEDERAL          )
INSURANCE COMPANY,                )
                                  )
          Appellees.              )
                                  )

Opinion filed September 20, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
From the Circuit Court for Pinellas County;
Cynthia Newton, Judge.

Stephen Janes and Keith G. Shevenell of
HD Law Partners, Tampa, for Appellant.

Ryan D. Schoeb and Jason H. Klein of
Wood, Smith, Henning & Berman LLP,
Tampa, for Appellee Paul Davis Restoration,
Inc. of Pinellas.

Scott J. Edwards of Scott J. Edwards,
P.A., Boca Raton, for Appellee Universal
Property & Casualty Insurance Company.

Jedidiah Vander Klok and Irene Porter of
Hicks, Porter, Ebenfeld & Stein, P.A.,
Miami; and Paul M. Weekley and Megan B.
Collins of Weekley Schulte Valdes Murman
Tonelli, LLC, Tampa, for Appellees Karen
Poe a/k/a Keren Poe Smith; Larry Smith;
and Federal Insurance Company.



PER CURIAM.


            Affirmed.


NORTHCUTT, CASANUEVA, and SILBERMAN, JJ., Concur.




                                      -2-